DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image processing unit, in claim 5; a communication processing unit, in claim 8; an image processing unit, in claim 15; and an image processing unit, in claim 20.
In the specification, in paragraph 0086 (USPGPUB version) “[0086] (5) The printer 10 includes the image forming unit 16 that performs image processing based on the image data 45 and the image processing circuit 28 (an example of an image processing unit) as an example of the second load device. According to this, the priority of the image forming unit 16 or the like that performs image processing can be lowered compared to the display device 20, and the display device 20 can be started up with priority.”, and/or, in the drawings, in figure 1 (image processing circuit 28), is/are interpreted to read on: an image processing unit, in claims 5, 15 and 20. 
0042 and 0043 (USPGPUB version) “[0042] The controller 12 includes a plurality of processing units such as a communication processing unit 12A and a timer circuit 12B. The plurality of processing units including the communication processing unit 12A and the timer circuit 12B are processing modules realized by executing the control program 41 by the CPU of the controller 12, for example. The method of realizing the processing of the communication processing unit 12A and the like is not limited to the method of realizing by software processing and may be a method of realizing by hardware processing, for example. The processing of the communication processing unit 12A and the like may be realized by using both software processing and hardware processing.”, and “[0043] The communication processing unit 12A is a processing circuit that controls the power controller 33 to execute a negotiation and the like related to the USB PD with an external device.”, and/or, in the drawings, in figure 1 (control program 41 stored in ROM 14 and controller 12 (controller 12 includes a processing circuit such as a CPU and executes the control program 41 read from the ROM 14, see page 5, lines 22-24 in the specification) and in figure 2 (communication processing unit 12A), is/are interpreted to read on: a communication processing unit, in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul J. Esatto, Jr. (Reg. No. 30,749) on 04/06/2021.

The application has been amended as follows: 
In the claims:
In claim 2, line 8, after “the first”, change “start up” to --startup--.
In claim 2, line 9, change “starting” to --start--.
In claim 2, line 9, delete “of the” (second occurrence).

In claim 3, line 8, after “second”, change “start up” to --startup--.


In claim 6, line 3, change “starting” to --start--.
In claim 6, line 7, before “maximum”, change “the” to --a--.

In claim 7, lines 1-2, change “the power transmission path” to --the plurality of power transmission paths--. 

In claim 8, line 6, after “processing units in the”, change “starting” to --start--.

In claim 12, line 9, after “the first”, change “start up” to --startup--.
In claim 12, line 10, change “starting” to --start--.
In claim 12, line 10, delete “of the” (second occurrence).

In claim 13, line 9, change “start up” to --startup--.
In claim 13, line 10, after the recitation of “starting up the first load device in the”, change “starting” to --start--. 

In claim 15, line 1, delete “apparatus”.

In claim 16, line 1, before “computer readable medium”, insert --non-transitory--.

In claim 17, line 1, before “computer readable medium”, insert --non-transitory--.

In claim 17, line 10, change “starting” to --start--.
In claim 17, line 10, delete “of the” (second occurrence).

In claim 18, line 1, before “computer readable medium”, insert --non-transitory--.
In claim 18, line 9, after the recitation of “equal to or greater than the second”, change “start up” to --startup--.
In claim 18, line 10, after “first load device in the”, change “starting” to --start--.

In claim 19, line 1, before “computer readable medium”, insert --non-transitory--.

In claim 20, line 1, before “computer readable medium”, insert --non-transitory--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, SHINKAWA KATSUHITO (JP 11-252489), cited by applicant submitted IDS dated 03/27/2020, (see the Machine Translation of JP 11 252 489 A, pages 1-15, SHINKAWA KATSUHITO, IMAGE PRINTING SYSTEM, MINOLTA CO LTD, Machine Translation JP 11_252_489_A, PAGES 1-15, 09/17/1999, 1999) discloses an information processing apparatus (i.e., image printing system, see par 0001) comprising: an interface (see par 0024, lines 8-9, communication I/F 213 is an interface conforming to, for example, the USB standard; or USB 304); a first load device (see par 23, LCD display unit 10 and 10B); a battery (par 17, battery) capable of supplying power to the first load device (10 and 10B) (see par 26, battery power supply loaded into a camera, see par 17 camera 1 and power supply battery); a controller (211 a first power amount from an external device (power supply 320 or 301, 52, 51 (see par 35)) via the interface (304 or 213).
The closest prior art of record, namely, SHINKAWA KATSUHITO (JP 11-252489), cited by applicant submitted IDS dated 03/27/2020, (see the Machine Translation of JP 11 252 489 A, pages 1-15, SHINKAWA KATSUHITO, IMAGE PRINTING SYSTEM, MINOLTA CO LTD, Machine Translation JP 11_252_489_A, PAGES 1-15, 09/17/1999, 1999) does not disclose, teach or suggest, wherein the controller is configured to: request a second power amount greater than the first power amount to the external device via the interface after starting up of the controller; determine whether it is possible to receive power supply of the second power amount from the external device via the interface after requesting the second power amount; in a case where it is determined that it is possible to receive power supply of the second power amount from the external device via the interface in the determination of receiving the power supply, supply power supplied from the external device via the interface to the first load device via the second power transmission path to start up the first load device when power having the second power amount is supplied from the external device via the interface as a result of the request for the second power amount; and in a case where it is not determined that it is possible to receive power supply of the second power amount from the external device via the interface in the determination of receiving the power supply, supply the power supplied from the external device via the interface to the battery via the third power transmission path, as recited in independent claim 1.  
Claims 2-10 are allowable because they are dependent on allowable independent claim 1 above. 

Independent claims 11 and 16 are directed to a control method of an information processing apparatus, and a non-transitory computer readable medium storing a program causing a computer to execute a process for controlling an information processing apparatus, respectively. Independent claims 11 and 16 recite the same and/or similar claim limitations or features, as recited in the analogous information processing apparatus of independent claim 1 above. Therefore, independent claims 11 and 16 are found to be allowable for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above.   
Claims 12-15 and 17-20 are allowable because they are dependent on allowable independent claims 11 and 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Townsley et al. (US Patent # 5,532,524) teaches a battery (12) and display (4) (see figure 1 and see col. 1, line 54 to col. 2, line 12). A plurality of modes such as power down, power up, sleep and shutdown (see figure 3).

Suzuki (US 2012/0092714 A1) teaches an image forming apparatus (1), supported communication system, communication speed and power consumption (see figures 1-3). The image forming apparatus (1) includes an interface (16), a display (14a), and a controller (2).

Shimamura et al. (US 2018/0285038 A1) teaches an image processing apparatus, including a power source, an image processing device, an external interface connectable with an external device and deliverable power from the power source to the connected external device, a power-consuming device driven by power delivered from the power source, and a controller. The controller determines whether a job is received, determines whether total power being a sum of job executable power and delivering power being delivered to the external device exceeds deliverable power being maximum power distributable from the power source, reduce driving power to be delivered to the power-consuming device based on relevance of the power-consuming 

SHIMAMURA et al. (US 2019/0238705 A1) teaches a CPU of an MFP receives battery information from a first external device via a first interface, determines whether a total amount of electric power supplied to a plurality of interfaces from a power supply is maintained, and reduces an amount of the electric power supplied to the first external device via the first interface in a case where determining that the first external device has no battery based on the battery information in response to determining that the total amount of the electric power supplied to the plurality of the interfaces from the power supply is not maintained (see abstract).

OHTAKE et al. (US 2020/0241618 A1) teaches an information processing apparatus includes a first communication interface for receiving a job, a second communication interface for delivering electric power, a processing unit that performing processing related to the job, and a controller that is configured to, in response to receiving the job received from an external device via the first communication interface, transmits a power request to the external device via the second communication interface (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOV POPOVICI/Primary Examiner, Art Unit 2677